United  States  Court  of  Appeals
                         For the Seventh Circuit
                         Chicago, Illinois 60604
                             May 13, 2004


                                 Before


               Hon. FRANK H. EASTERBROOK, Circuit Judge

               Hon. TERENCE T. EVANS, Circuit Judge

               Hon. ANN CLAIRE WILLIAMS, Circuit Judge


UNITED STATES OF AMERICA,                     Appeal from the United
      Plaintiff-Appellee,                     States District Court
                                              for the Eastern District
No. 03-2424         v.                        of Wisconsin.

KENNETH N. CRAIG,                             No. 02-CR-179
      Defendant-Appellant.                    Charles N. Clevert, Jr.,
                                              Judge.




                                 Order

     The opinion of this court issued on May 13, 2004, is
amended as follows:

          The phrase "less than 10 days" at lines 4-5
     of page 3 is changed to "10 days or fewer".